EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of May 4, 2017, by
and among Teller Financial, LLC, a Colorado limited liability company ( the
“Seller”), and Richard C. Weiner (the “Buyer”) (the Seller and Buyer, the
“Parties,” each being a “Party”).

 

WHEREAS, on April 12, 2017, Global Quest. Ltd., a Nevada corporation (the
“Company”), Shim Kyoung Hwa and Shin Dong Hyun (the “Selling Stockholders”) and
the Seller entered into a Stock Purchase Agreement, dated April 12, 2017 (the
“Purchase Agreement”), pursuant to which Seller purchased an aggregate of seven
million (7,000,000) shares (the “Shares”), of common stock, par value $0.001 per
share (the “Common Stock”), of the Company held by the Selling Stockholders,
representing approximately 69.65% of the issued and outstanding shares of Common
Stock of the Company in consideration for an aggregate purchase price of $7,700,
evidenced by two secured promissory notes (the “Notes”) to the Selling
Stockholders, each dated April 12, 2017 and due on October 12, 2017 ( the “Due
Date”).

 

WHEREAS, Seller wish to sell to Buyer, and Buyer wishes to purchase from Seller
the Shares, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. Share Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing (as defined in Section 1), Seller shall sell, transfer
and assign to Buyer, and Buyer shall purchase from Seller, all of Sellers’
right, title and interest in and to the Shares. The purchase price shall be
Seven Thousand Seven Hundred U.S. Dollars ($7,700.00) (the “Purchase Price”) and
payable by the assumption by Buyer of Seller’s obligations under the Notes.

 

2. Closing. Subject to the terms and conditions contained in this Agreement, the
purchase and sale of the Shares contemplated hereby shall take place at a
closing (the “Closing”) to be held at the offices of Magri Law, LLC in Fort
Lauderdale, FL, or at such other place or on such other date as Buyer and Seller
may mutually agree upon in writing within two (2) business days after the date
on which all of the conditions and obligations of the Parties as set forth in
this Agreement shall have been substantially satisfied in all material respects
or otherwise duly waived, or on such other date and at such other place and date
as the Buyer and the Seller may hereafter agree upon in writing (such date of
the Closing being referred to herein as the “Closing Date”).

 

 

   



 

3. Deliverables at Closing.

 

(a) At the Closing, Seller shall deliver to Buyer the following:

 

(i) a copy of this Agreement duly executed by the Seller;

 

(ii) a stock certificate or certificates evidencing his Shares, free and clear
of all lien, pledge, encumbrance, charge, security interest, claim or right of
another (collectively, “Encumbrances”), duly endorsed in blank or accompanied by
stock powers or other instruments of transfer duly executed in blank;

 

(iii) the Notes;

 

(iv) copies of that certain Assignment and Consent Agreement, between Buyer,
Seller and Selling Stockholders, duly executed by the Seller and the Selling
Stockholders;

 

(v) a duly executed resignation letter wherein Larry Sherman, the owner of the
Buyer, shall resign as a member of the Board of Directors and all positions with
the Company and its subsidiaries, effective on the Closing Date;

 

(b) At the Closing, Buyer shall deliver to Seller the following:

 

(i) a copy of this Agreement duly executed by the Buyer;

 

(ii) copies of that certain Assignment and Consent Agreement, between Buyer,
Seller and Selling Stockholders, duly executed by the Seller;

 

4. Closing Conditions.

 

(a) The obligation of the Seller to sell, transfer and assign the Shares to
Buyer hereunder is subject to the satisfaction of the following conditions as of
the Closing Date:

 

(i) the representations and warranties of the Buyer in Section 6 hereof shall be
true and correct on and as of the Closing Date with the same effect as though
made at and as of such date;

 

(ii) Buyer shall have performed and complied in all material respects with all
agreements and conditions required by this Agreement to be performed or complied
with by it prior to or on the Closing Date;

 

  2

   



 

(b) The obligation of Buyer to purchase the Shares from Seller is subject to the
satisfaction of the following conditions as of the Closing:

 

(i) the representations and warranties of Seller in Section 5 shall be true and
correct on and as of the Closing Date with the same effect as though made at and
as of such date;

 

(ii) the Seller shall have performed and complied in all material respects with
all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or on the Closing Date;

 

(iii) the Seller shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
transactions contemplated herein;

 

5. Representations and Warranties of the Seller. The Seller hereby represents,
warrants and covenants to and with Buyer, both as of the date of this Agreement
and as of the Closing Date, as an inducement to Buyer to enter into this
Agreement and to consummate the transaction contemplated hereby as follows:

 

(a) Authorization. The Seller is fully able, authorized and empowered to execute
and deliver this Agreement and any other agreement or instrument contemplated by
this Agreement and to perform their respective covenants and agreements
hereunder and thereunder. This Agreement and any such other agreement or
instrument, upon execution and delivery by the Seller (and assuming due
execution and delivery hereof and thereof by the other Parties hereto and
thereto), will constitute a valid and legally binding obligation of the Seller,
in each case enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws from time to time in effect which affect
creditors' rights generally and by legal and equitable limitations on the
availability of specific performance and other equitable remedies against the
Seller under or by virtue of this Agreement or such other agreement or
instrument.

 

(b) Ownership of the Shares. The Seller is the record and beneficial owner of
the Shares. The Seller holds the Shares free and clear of any Encumbrances and
has the absolute right to sell and transfer the Shares to the Buyer as provided
in this Agreement without the consent of any other person or entity. Upon
transfer of the Shares to Buyer hereunder, Buyer will acquire good and
marketable title to the Shares free and clear of any Encumbrance, other than
applicable securities laws.

 

(c) No Breach. Neither the execution and delivery of this Agreement nor
compliance by the Seller with any of the provisions hereof nor the consummation
of the transactions and actions contemplated hereby will

 

(i) violate or, alone or with notice of the passage of time, result in the
breach or termination of, or otherwise give any contracting Party the right to
terminate, or declare a default under, the terms of any agreement or other
document or undertaking, oral or written to which the Seller is a party or by
which any of them or any of their respective properties or assets may be bound;

 

  3

   



 

(ii) result in the creation of any Encumbrance upon any of the properties or
assets of the Seller;

 

(iii) violate any statute, ordinance, regulation judgment, order, injunction,
decree or award of any court or governmental or quasi-governmental agency
against, or binding upon the Seller or upon any of their respective properties
or assets; or

 

(iv) violate any law or regulation of any jurisdiction relating to the Seller or
any of their respective assets or properties.

 

(d) Obligations; Authorizations. The Seller is not (i) in violation of any
judgment, order, injunction, award or decree which is binding on any of them or
any of their assets, properties, operations or business which violation, by
itself or in conjunction with any other such violation, would materially and
adversely affect the consummation of the transaction contemplated hereby; or
(ii) in violation of any law or regulation or any other requirement of any
governmental body, court or arbitrator relating to him or it, or to his or its
assets, operations or businesses which violation, by itself or in conjunction
with other violations of any other law, regulation or other requirement, would
materially adversely affect the consummation of the transaction contemplated
hereby.

 

(e) Consents. There are no consents necessary or required from any third
Parties, including, but not limited to, governmental or other regulatory
agencies, federal, state or municipal, required to be received by or on the part
of the Seller for the execution and delivery of this Agreement and the
performance of their respective obligations hereunder. If required the Seller
shall file a Form 4 and Schedule 13D amendment immediately upon Closing.

 

(f) Actions and Proceedings. The Seller is not subject to any outstanding
orders, writs, injunctions or decrees of any court or arbitration tribunal or
any governmental department, commission, board, agency or instrumentality,
domestic or foreign, against, involving or affecting the business, properties or
employees of the Seller’ right to enter into, execute and perform this Agreement
(or any of the transactions contemplated hereby).

 

(g) Broker, Finder, etc. No broker, finder or investment banker is entitled to
any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Seller.

 

  4

   



 

(h) Disclosure. Neither this Agreement, nor any certificate, exhibit, or other
written document or statement, furnished to the Buyer by the Seller in
connection with the transactions contemplated by this Agreement contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary to be stated in order to make the statements contained
herein or therein not misleading.

 

6. Representation and Warranties of Buyer.

 

(a) Authorization. Buyer has all requisite power and authority to enter into
this Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by Buyer of this
Agreement, the performance by Buyer of its obligations hereunder and the
consummation by Buyer of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer and (assuming due
authorization, execution and delivery by Seller) this Agreement constitutes a
legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms.

 

(b) Investment Intent. Buyer is acquiring the Shares solely for its own account
for investment purposes and not with a view to, or for offer or sale in
connection with, any distribution thereof. Buyer acknowledges that the Shares
are not registered under the Securities Act of 1933, as amended (the “Securities
Act”), or any state securities laws, and that the Shares may not be transferred
or sold except pursuant to the registration provisions of the Securities Act or
pursuant to an applicable exemption therefrom and subject to state securities
laws and regulations, as applicable.

 

(c) Consents. No governmental, administrative or other third Party consents or
approvals are required by or with respect to Buyer in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

(d) Actions, Legal Proceedings. There are no actions, suits, claims,
investigations or other legal proceedings pending or, to the knowledge of Buyer,
threatened against or by Buyer that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.

 

(e) Broker, Finder, etc. No broker, finder or investment banker is entitled to
any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

7. Survival. All representations and warranties contained herein shall survive
the execution and delivery of this Agreement and the Closing hereunder.

 

  5

   



 

8. Indemnification. Seller shall jointly and severally indemnify Buyer and hold
Buyer harmless against and in respect of any and all losses, liabilities,
damages, obligations, claims, Encumbrances, costs and expenses (including,
without limitation, reasonable attorneys' fees) incurred by Buyer resulting from
any breach of any representation, warranty, covenant or agreement made by Seller
herein or in any instrument or document delivered to Buyer pursuant hereto.

 

9. Further Assurances. Following the Closing, each of the Parties hereto shall
execute and deliver such additional documents, instruments, conveyances and
assurances, and take such further actions as may be reasonably required to carry
out the provisions hereof and give effect to the transactions contemplated by
this Agreement.

 

10. Termination. This Agreement may be terminated at any time prior to the
Closing (a) by the mutual written consent of Buyer and Seller or (b) by either
Buyer or Seller if (i) a breach of any provision of this Agreement has been
committed by the other Party and such breach has not been cured within 30 days
following receipt by the breaching Party of written notice of such breach, or
(ii) the Closing does not occur by May 31, 2017. Upon termination, all further
obligations of the Parties under this Agreement shall terminate without
liability of any Party to the other Parties to this Agreement, except that no
such termination shall relieve any Party from liability for any fraud or willful
breach of this Agreement.

 

11. Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses.

 

12. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the Parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving Party from time to
time in accordance with this section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only (a) upon receipt by the receiving Party, and (b) if the
Party giving the Notice has complied with the requirements of this Section.

 

13. Entire Agreement. This Agreement constitutes the sole and entire agreement
of the Parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.

 

14. Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns. No Party may assign any of its rights or obligations
hereunder without the prior written consent of the other Parties hereto, which
consent shall not be unreasonably withheld or delayed.

 

  6

   



 

15. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

16. Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each Party hereto.
No waiver by any Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the Party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

17. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction).

 

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

  7

   



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.

 

 



Seller:

TELLER FINANCIAL, LLC

 

 

 

 

 

 

By:

/s/ Larry Sherman

 

 

Name:

Larry Sherman

 

Title:







Manager

 



 



Buyer:

 

/s/ Richard C. Weiner

 



Name:

Richard C. Weiner

 



 

  8

   



 

Annex A

 

[FORM OF ASSIGNMENT AND CONSENT AGREEMENT]

 

 

 

 

 



9



 